Citation Nr: 0216227	
Decision Date: 11/12/02    Archive Date: 11/25/02

DOCKET NO.  00-20 403	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for neurological 
disorder.  

(The issues of entitlement to service connection for hearing 
loss and scarring of the right tympanic membrane will be 
addressed in a separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel


INTRODUCTION

The veteran had active service from February 1957 to February 
1959.

This matter comes before the Board of Veterans' Appeals 
(Board) of the Department of Veterans Affairs (VA) on appeal 
from rating determination by the San Diego, California, 
Regional Office (RO).


FINDINGS OF FACT

1.  The veteran's service medical records are not available, 
having presumably been destroyed in a fire at the National 
Personnel Records Center (NPRC) in 1973.

2.  There is no medical evidence that the veteran currently 
has tinnitus.

3.  There is no competent medical evidence of a neurological 
impairment that resulted from inservice disease or injury.  


CONCLUSIONS OF LAW

1.  The veteran does not have a present tinnitus disability 
for which service connection can be granted.  38 U.S.C.A. §§ 
1131, 5107 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).

2.  The veteran is not shown to have a neurological disorder 
due to disease or injury, which was incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with enactment of 
the Veterans Claims Assistance Act of 2000 (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West Supp. 2002).  This law redefines the 
obligations of VA with respect to the duty to assist, 
including to obtain medical opinion where necessary, and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  

The record reflects that the veteran and his representative 
were provided with a statement of the case and a supplemental 
statement of case during the pendency of this appeal.  These 
documents and proceedings provided notification of the 
information and medical evidence needed to substantiate a 
claim of service connection. 

Efforts were made by the RO to obtain the veteran's service 
medical records and certification of their unavailability was 
received from the National Personnel Records Center.  The 
Board points out that the RO has requested that the veteran 
furnish any service medical records in his possession or any 
other documentation that he had a tinnitus or a neurological 
disorder during service, but he has not provided any such 
records.  Accordingly, another attempt to procure the service 
medical records or other relevant evidence is not necessary.  
In light of the absence of service medical records, the Board 
has a heightened duty to explain its findings and conclusions 
and to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991) (the BVA has 
a heightened duty in a case where the service medical records 
are presumed destroyed).  As will be explained in more detail 
below, the Board finds that the absence of the veteran's 
service medical records is not material to his claims.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran has been offered an opportunity to submit additional 
evidence in support of his claim.  Although the veteran has 
reported receiving treatment for his claimed neurological 
problems on several occasions following service, he has 
repeatedly stated that records of this treatment no longer 
exist.  Thus, the claims folder is devoid of any treatment 
records or other medical documents pertaining to his claimed 
tinnitus and neurological disorders for several decades 
following his separation from service.  He was also given the 
opportunity to appear and testify before both an RO Hearing 
Officer and a member of the Board to advance any and all 
arguments in favor of his claims.  

In a claim for disability compensation, a medical examination 
for compensation claims must be conducted when the evidence 
shows that the claimant has a current disability that may be 
associated with the claimant's active service and there is 
insufficient medical evidence to make a decision on the 
claim.  38 U.S.C.A. § 5103A (West Supp. 2002).  However, the 
Board holds that no VA examination is necessary to decide the 
current claims.  The veteran has claimed service connection 
for tinnitus and a neurological disorder.  The post service 
medical evidence of record is negative for evidence of 
either.  Thus, in the absence of evidence showing any current 
disabilities, which may be associated with active service and 
due to the fact that there is sufficient evidence to make a 
decision on the claims, the Board may proceed to determine 
the merits of the claims without VA examination.

The veteran has not identified additional relevant evidence 
that has not already been sought and associated with the 
claims file.  Moreover, the Board does not know of any 
additional relevant evidence, which is available.  As there 
is no additional evidence that needs to be obtained, there is 
no need for any more specific notice to the veteran than has 
already been provided.  See e.g., Quartuccio v. Principi, 16 
Vet. App. 183 (2002) (addressing the duties imposed by 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  Therefore, the 
claims are ready for appellate review.

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated thereby.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2002).  Where there is a chronic disease 
shown as such in service or within the presumptive period 
under § 3.307 so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b) (2002).  Service connection may 
be granted for any disease diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2002).

Establishing direct service connection for a disability that 
was not clearly present in service requires the existence of 
a current disability and a relationship or connection between 
that disability and a disease contracted or an injury 
sustained during service.  Cuevas v. Principi, 3 Vet. App. 
542 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).

The veteran's service medical records are not currently of 
record, despite attempts by the RO to obtain them.  It 
appears from a March 1996 response to a request for records 
that the veteran's service medical records were destroyed at 
the 1973 fire at the National Personnel Records Center, and 
that repeated attempts to reconstruct those records have been 
unsuccessful.  

As previously noted, in a case where the veteran's service 
medical records are presumed destroyed, the Board's 
obligation to explain its findings and conclusions, and to 
consider carefully the benefit-of-the-doubt rule, is 
heightened.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  The 
Board must point out, however, that it does not read into 
O'Hare the presumption that the missing medical records 
would, if they still existed, necessarily support the 
veteran's claims.

Case law does not establish a heightened "benefit of the 
doubt," only a heightened duty of the Board to consider the 
applicability of the benefit of the doubt, to assist the 
claimant in developing the claim, and to explain its decision 
when the veteran's medical records have been destroyed.  See 
Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case 
law does not lower the legal standard for proving a claim for 
service connection, but rather increases the Board's 
obligation to evaluate and discuss in its decision all of the 
evidence that may be favorable to the veteran.  Russo v. 
Brown, 9 Vet. App. 46 (1996).  While it is unfortunate that 
the veteran's service medical records are unavailable, the 
appeal must be decided on the evidence of record.  

The post-service evidence includes private and VA medical 
records, which, together, cover a period from 1973 to 2001.  
The records are notably negative for any medical evidence, 
documenting complaints, findings or treatment of tinnitus.  
However, these records do show that the veteran first noted 
numbness and swelling of the lower legs in the early 1970s.  
He reported that at that time a neurologist performed an EEG, 
which was abnormal in that it showed a loss of "nerve 
function."  The veteran was treated with B-complex and 
although he did not notice much change in symptoms, 
subsequent EEG and EMG results were normal. 

During a personal hearing in September 2000, the veteran 
testified that he sustained some type of acoustic trauma 
during basic training after firing a grenade launcher.  He 
testified that he sought medical treatment for the ringing 
and buzzing, which lasted for several months and that he has 
since become very sensitive to sound.  Currently he 
complained of ear pain when exposed to prolonged sound and 
noise.  He also testified that this hypersensitivity to sound 
has a resulted in a neurological impairment manifested by 
swelling of the lower extremities. 

At his most recent hearing in August 2002, before the 
undersigned Member of the Board, when asked about tinnitus or 
ringing in the ears the veteran's response was negative.  
Specifically he testified that he has never had tinnitus and 
does not have it currently.  With respect to his neurological 
disorder he testified that he primarily had problems with 
swelling and numbness.  He did not develop these symptoms in 
service but began to experience them several years after 
service discharge.  He has essentially testified that he 
believes his prior acoustic trauma in service was such that 
he developed a hypersensitivity to sound, which had a 
disproportionate effect on a post-service neurological 
impairment.  The veteran also testified that his efforts to 
locate additional medical evidence from his neurologist and 
other treating physicians had been unsuccessful.  

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  38 U.S.C.A. §§ 1110 
1131 (West 1991); see Degmetich v. Brown, 104 F.3d 1328 
(1997).

The primary impediment to a grant of service connection for 
tinnitus is the absence of medical evidence of a diagnosis of 
tinnitus.  While the service medical records are unavailable, 
the veteran has not suggested that there is any evidence 
showing that he has a tinnitus.  Indeed, during his hearing 
in August 2002 the veteran indicated that he did not 
currently have tinnitus.  

Furthermore, the veteran's reports of swelling and numbness 
of the lower extremities alone cannot satisfy the criteria 
for a current neurological impairment disability.  There is 
no evidence of any diagnosed neurological disorder of record.  
Even assuming that the veteran's hypersensitivity to sound 
currently causes his lower legs to swell, a medical diagnosis 
is required.  See Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999) [service connection may not be granted for a diagnosis 
of a disability by history or for symptoms unaccompanied by a 
current diagnosis].  To the extent that the veteran contends 
that he currently has a neurological impairment, it is now 
well-established that as a lay person without medical 
training the veteran is not competent to provide probative 
evidence on medical matters such as diagnosis and etiology.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).

In the absence of competent evidence of tinnitus or current 
neurological disorder, the preponderance of the evidence is 
against the claims and there is no doubt to be resolved.  
38 U.S.C.A. § 5107(b) (West 1991 & Supp. 2002).  The Board is 
of the opinion that it has done all it can to satisfy the 
duty to explain its reasons and bases under O'Hare, supra, 
and that case's progeny.


ORDER

Entitlement to service connection for tinnitus is denied.  

Entitlement to service connection for a neurological disorder 
is denied.  


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

